IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


YORK ROAD REALTY CO., L.P.,            : No. 345 MAL 2016
                                       :
                    Petitioner         :
                                       : Petition for Allowance of Appeal from
                                       : the Order of the Commonwealth Court
            v.                         :
                                       :
                                       :
CHELTENHAM TOWNSHIP,                   :
                                       :
                    Respondent         :


                                  ORDER



PER CURIAM

      AND NOW, this 22nd day of December, 2016, the Petition for Allowance of

Appeal is DENIED.